Citation Nr: 0824403	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2004, a statement of the case was issued in 
October 2005, and a substantive appeal was received in 
December 2005.  

The veteran testified at a hearing before the undersigned in 
May 2008.  The Board notes that the veteran also testified at 
the hearing with regard to the issue of service connection 
for left lower extremity peripheral neuropathy, claimed as 
secondary to a shell fragment with scar of the left knee.  
However, service connection for status post shrapnel injury 
involving the distal left thigh with residual scarring and 
overlying numbness as secondary to the service-connected 
disability of shell fragment wound scar above the left knee 
was granted by rating decision in September 2006.  The issue 
of service connection for left lower extremity peripheral 
neuropathy, claimed as secondary to a shell fragment with 
scar of the left knee is therefore no longer in appellate 
status.  


FINDING OF FACT

The veteran has no higher than level III hearing acuity in 
the right ear, and no higher than level II hearing acuity in 
the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, VA satisfied its duties to the veteran 
in a VCAA letter issued in March 2004.  The letter predated 
the May 2004 rating decision which continued the 
noncompensable disability rating.  See id.  

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In April 2008, the veteran was provided with information 
about the evidence VA needs to make a decision, including the 
diagnostic criteria under which the extent of impairment 
caused by his disability is determined.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Despite initial inadequate 
notice provided to the veteran, the Board finds no prejudice 
to him in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In any 
event, since the Board concludes below that the preponderance 
of the evidence is against entitlement to a compensable 
rating, any question as to the appropriate effective date to 
be assigned is rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains VA examinations performed in 
March 2004 and March 2006.  The examination reports obtained 
are thorough and contain sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994). 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a compensable disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R.§  4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI.  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In March 2004, the veteran underwent a VA examination.  The 
examiner diagnosed normal to mild hearing loss through 1000 
Hz, sloping to a profound sensorineural hearing loss in the 
right ear, as well as left ear hearing within normal limits 
through 1000 Hz, sloping to a severe sensorineural hearing 
loss.  The examination revealed pure tone thresholds as 
follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
45
90
100
LEFT
20
20
35
55
80

The pure tone average in the right ear was 66 decibels, and 
48 decibels in the left ear.  Speech recognition scores were 
86 percent for the right ear, and 94 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level III hearing in the right ear and 
level I hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

In March 2006, the veteran underwent another VA examination.  
The examiner diagnosed normal to mild sensorineural loss 
through 2000 Hz and profound sensorineural loss at 3000 Hz 
and 4000 Hz in the right ear with normal acoustic immittance, 
as well as normal to mild sensorineural loss through 2000 Hz 
and moderately severe to severe sensorineural loss at 3000 Hz 
and 4000 Hz with normal acoustic immittance in the left ear.  
The examination revealed pure tone thresholds as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
45
95
105
LEFT
25
25
40
60
90

The pure tone average was 69 decibels in the right ear, and 
54 decibels in the left ear.  Speech recognition scores were 
88 percent for the right ear, and 90 percent for the left 
ear.  Based on the audiometric findings, to include the pure 
tone average thresholds and speech discrimination scores, 
this translated to level III hearing in the right ear and 
level II hearing in the left ear.  38 C.F.R. § 4.85, Table 
VI.  Applying Table VII, Diagnostic Code 6100, this equates 
to noncompensable hearing loss.  

The Board acknowledges the  contentions by the veteran and 
his supervisor regarding impact of his hearing loss on the 
veteran's daily activities, and VA's obligation to resolve 
all reasonable doubt in the veteran's favor.  However, as 
noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered, there is no doubt as to the proper evaluation to 
assign.  Lendenmann v. Principi, 3 Vet. App. 345; 38 C.F.R. § 
4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.  
Applying the audiological test results most favorable to the 
veteran to the regulatory criteria, the Board is compelled to 
conclude that the preponderance of the evidence is against 
entitlement to a compensable rating for bilateral hearing 
loss disability.  Thus, there is no reasonable doubt to be 
resolved.  The veteran may always advance an increased rating 
claim if the severity of his hearing loss disability should 
increase in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that his service-
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v.  Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is not warranted.  

The appeal is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


